The Industrial Board of Appeals (hereinafter the IBA) is a necessary party to this proceeding (see CPLR 1001 [a]; Matter of Brucha Mtge. Bankers Corp. v Commissioner of Labor of State of N.Y., 266 AD2d 211 [1999]) subject to the jurisdiction of the court, and therefore, the Supreme Court should have “order[ed] [it] summoned,” rather than granting the motion of the Commissioner of Labor to dismiss the petition (CPLR 1001 [b]; see Windy Ridge Farm v Assessor of Town of Shandaken, 11 NY3d 725, 726-727 [2008]; Matter of Lazzari v Town of Eastchester, 62 AD3d 1002, 1002-1003 [2009], lv granted 17 NY3d 718 [2011]; Matter of Romeo v New York State Dept. of Educ., 41 AD3d 1102, 1105 [2007]). Accordingly, we reverse the order and judgment and remit the matter to the Supreme Court, Putnam County, for further proceedings (see Matter of Lazzari v Town of Eastchester, 62 AD3d at 1003). Angiolillo, J.P., Lott, Roman and Miller, JJ., concur.